UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported):June 23, 2007 MEDirect Latino, Inc. (Exact name of small business issuer as specified in its charter) Florida 000-51795 20-1327083 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 2101 West Atlantic Boulevard, Suite 101, Pompano Beach, FL 33069 (Address of principal executive offices) 954-321-3540 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.) [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CF$ 240.13e-4(c)) Item 5.02Departure of Directors or Principal Offices; Election of Directors; Appointment of Principal Officers On June 23, 2007, the Company received and accepted the resignation of Ruben Jose King-Shaw, Jr. as a member of the board of directors. Mr. King-Shaw tendered his resignation due to a conflict of interest with prior and current business commitments. A copy of written correspondence has been filed as an exhibit to this report. Item 9.01Financial Statements and Exhibits (c)Exhibits Exhibit Number Description 17.1 Notification of Resignation of Director, dated June 23, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEDirect Latino, Inc., Dated: June 29, 2007 By: /s/Charles W. Hansen, III Charles W. Hansen, III CEO
